                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12       CAROL MEYERS,                                   Case No. 17-CV-04946-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         FINDINGS OF FACT AND
                                                                                           CONCLUSIONS OF LAW
                                  14             v.
                                                                                           Re: Dkt. Nos. 39, 41
                                  15       KAISER FOUNDATION HEALTH PLAN
                                           INC,
                                  16
                                                        Defendant.
                                  17

                                  18          Plaintiff Carol Meyers (“Plaintiff”) filed this ERISA lawsuit on behalf of her minor
                                  19   daughter A.M. against Kaiser Foundation Health Plan (“Kaiser”). Plaintiff is seeking
                                  20   reimbursement of amounts she paid for her daughter to receive out-of-network care for four
                                  21   months at a provider called Elevations RTC/Seven Stars.1
                                  22          Pursuant to Federal Rule of Civil Procedure 52, each of the parties moves for judgment in
                                  23   its favor on Plaintiff’s ERISA claim. Under Rule 52, the Court conducts what is essentially a
                                  24   bench trial on the record. Kearney v. Standard Ins. Co., 175 F.3d 1084, 1094–95 (9th Cir. 1999).
                                  25
                                       1
                                  26    Throughout their briefing and the administrative record, the parties refer to the provider from
                                       which A.M. received care in various ways interchangeably, including “Elevations,” “Elevations
                                  27   RTC,” “Seven Stars,” and Elevations RTC/Seven Stars.” The Court refers to this treatment
                                       program as “Elevations RTC/Seven Stars” throughout this Order.
                                  28                                                   1
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   The parties’ filings include Plaintiff’s Opening Trial Brief (“Plt. Br.”) (ECF No. 39); Kaiser’s

                                   2   Opening Trial Brief (“Kaiser Br.”) (ECF No. 41); Plaintiff’s Responsive Trial Brief (“Plt. Resp.”)

                                   3   (ECF No. 45); and Kaiser’s Responsive Trial Brief (“Kaiser Resp.”) (ECF No. 48), as well as the

                                   4   documents comprising the record.

                                   5           Having considered the parties’ briefs, the relevant law, and the record in this case, the

                                   6   Court finds that Kaiser did not abuse its discretion by denying reimbursement. The following

                                   7   constitutes the Court’s Findings of Fact and Conclusions of Law. See Fed. R. Civ. P. 52.

                                   8   I.      SCOPE OF THE ADMINISTRATIVE RECORD
                                   9           The Court first addresses the scope of the administrative record. The parties dispute

                                  10   whether certain documents should be included in the administrative record and considered by the

                                  11   Court. See, e.g., ECF Nos. 50, 52, 55, 56. The documents in dispute concern (1) additional

                                  12   documents filed by the Plaintiff that she maintains constitute part of the administrative record and
Northern District of California
 United States District Court




                                  13   (2) additional documents filed by Kaiser that Kaiser inadvertently failed to produce with its initial

                                  14   disclosures. See ECF Nos. 50, 52, 56, 55. The Court considers these two groups of disputed

                                  15   documents below. As for the filed documents not contested by either party, the Court considers

                                  16   these documents as part of the administrative record because the Court finds that they comprise

                                  17   “the factual record presented to the plan administrator.” Dowdy v. Metro. Life Ins. Co., 890 F.3d

                                  18   802, 807 (9th Cir. 2018); see ECF Nos. 40, 42, 44, 54.

                                  19           Of the version of the administrative record filed by Plaintiff, Kaiser takes issue with the

                                  20   following additional documents filed by Plaintiff: K1–176;2 K251–611; K1318–1433; and

                                  21   K2012–19 (referred to collectively as “Plaintiff’s additional documents”). See ECF No. 50.

                                  22   Kaiser’s primary issue with Plaintiff’s additional documents is that the documents concern

                                  23   coverage for years or facilities not at issue in the instant suit, so Kaiser argues that Plaintiff’s

                                  24
                                       2
                                  25     Disputes between the parties regarding the filing of the administrative record have resulted in the
                                       parties filing different versions of the same administrative record and having inconsistent citation
                                  26   methods in their briefs. To keep citations consistent, the Court cites to the Bates number provided
                                       at the bottom right hand corner of each document page. The full Bates number citation on the
                                  27   documents is labeled as “KFHP_#.” However, for simplicity, the Court identifies the citations as
                                       “K#,” and removes any extraneous zeros.
                                  28                                                     2
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   additional documents are outside of the scope of the record.

                                   2          Plaintiff argues the documents are appropriate for the Court to consider because the

                                   3   documents comprise “the factual record presented to the plan administrator,” Dowdy, 890 F.3d at

                                   4   807, regardless of whether or not the administrator relied on the documents in making its benefits

                                   5   determination. See ECF No. 52. According to Plaintiff in her motion regarding the scope of the

                                   6   administrative record, K1–176 are part of the “plan document and thus are part of the record,

                                   7   although Plaintiff’s claim does not fall within this part of the plan.” Id. at 2 (emphasis added).

                                   8   Plaintiff asserts that K251–611 are “a critical part of the record,” and even include one of

                                   9   Plaintiff’s appeals (K580–591). Id. In particular, of K580–591, Plaintiff cites to K555, K556, and

                                  10   K580 in her trial brief, and asserts that these documents are part of Plaintiff’s appeal to Kaiser for

                                  11   the instant claim related to treatment at Elevations RTC/Seven Stars. See Plt. Br. at 12–13. For

                                  12   instance, Plaintiff asserts that K555 shows that Kaiser acknowledged receiving Plaintiff’s level
Northern District of California
 United States District Court




                                  13   two appeal, and that K566 is one of Kaiser’s internal notes that states that Plaintiff’s level two

                                  14   appeal was rejected, and that a rejection letter was sent. Id. As for the other additional documents,

                                  15   Plaintiff states in her motion regarding the scope of the administrative record that K1318–1433

                                  16   also include medical records. ECF No. 52 at 2. Plaintiff does not specifically address K2012–19.

                                  17          The Court’s review of Plaintiff’s additional documents reveals that the documents concern

                                  18   coverage plans for years not at issue, medical services at non-Kaiser facilities, or appeals related to

                                  19   facilities other than A.M.’s stay at Elevations RTC/Seven Stars from April 23, 2016 through

                                  20   August 12, 2016. See, e.g., K1 (Kaiser Permanente’s Evidence of Coverage for 2014); K83

                                  21   (Kaiser Permanente’s Evidence of Coverage for 2015); K254 (Out-of-Plan Benefits payment letter

                                  22   for Santa Clara Valley MED Phys Services); K335 (Out-of-Plan Benefits payment letter for Santa

                                  23   Clara Valley Medical CTR); K411 (Out-of-Plan Benefits payment letter for Santa Clara Valley

                                  24   MED Center Emergency Psych Services); K556 (Kaiser letter acknowledging dispute of decision

                                  25   filed by EMQ FamiliesFirst); K586 (Uplift Family Services (formerly EMQ FamiliesFirst) letter

                                  26   regarding second-level appeal process for services provided to minor with the initials A.A. on

                                  27   April 26, 2016); K594 (Kaiser letter denying claim for services provided by Tanner Memorial

                                  28                                                      3
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   Clinic); K1320 (Kaiser letter denying claim for services provided by Brent W Smith, MD on

                                   2   November 15, 2016); and K2012 (Kaiser letter denying claim for services provided by Tanner

                                   3   Clinic). Most concerning, a close look at the three documents that Plaintiff cites in her trial brief

                                   4   (K555, K566, and K580) to support Plaintiff’s interpretation of her appeal to Kaiser for treatment

                                   5   at Elevations RTC/Seven Stars from April 23, 2016 to August 12, 2016 reveals that these

                                   6   documents are not part of Plaintiff’s Elevations RTC/Seven Stars appeal process at all. See K555

                                   7   (Kaiser letter acknowledging dispute of decision filed by Catherine J Mason, MD for services

                                   8   rendered on April 14, 2016); K566 (Kaiser notes concerning dispute for treatment on April 14,

                                   9   2016); and K580 (Uplift Family Services (formerly EMQ FamiliesFirst) letter regarding second-

                                  10   level appeal process for services provided to A.M. on April 14, 2016); see also Kaiser Resp. at 4–

                                  11   5 (discussing that Plaintiff mistakenly cites to three documents concerning claims submitted by a

                                  12   different facility in an attempt to assert that Kaiser committed procedural error). The Court further
Northern District of California
 United States District Court




                                  13   discusses Kaiser’s appeals process for Plaintiff’s Elevations RTC/Seven Stars below.

                                  14          Therefore, having reviewed Plaintiff’s additional documents, the Court agrees with Kaiser

                                  15   that the documents concern coverage for years or facilities not at issue. The Court, however, need

                                  16   not answer the question of whether Plaintiff’s additional documents are part of the administrative

                                  17   record because even assuming that the documents constitute part of the record, their inclusion

                                  18   bears no weight on the Court’s finding that the administrator’s denial of benefits for A.M.’s

                                  19   treatment at Elevations RTC/Seven Stars was reasonable and not an abuse of discretion.

                                  20          Turning next to the additional documents filed by Kaiser, Kaiser seeks to supplement the

                                  21   record with documents K4133–49, which are letters from Kaiser to A.M., dated March 1 and

                                  22   March 9, 2017, regarding Plaintiff’s request to represent A.M. in connection with the Elevations

                                  23   RTC/Seven Stars claims and A.M.’s submission of a Statement of Authorized Representative to

                                  24   Kaiser, dated March 10, 2017. Plaintiff objects to including K4133–49 as part of the

                                  25   administrative record on the basis that Kaiser did not produce them with its initial disclosures.3

                                  26
                                       3
                                  27    Plaintiff also objects to K4125–32, and states that Kaiser failed to disclose these documents.
                                       However, these documents were already produced by Plaintiff as Meyers209–10 and Meyers276–
                                  28                                                     4
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   ECF No. 56 at 2. Kaiser responds only that it “inadvertently did not produce these records with its

                                   2   initial disclosures. [Kaiser] has updated its initial disclosures to include these records, which are

                                   3   part of the administrative record.” ECF No. 50 at 3.

                                   4           The Court agrees with Plaintiff that Kaiser should not now get the benefit of using K4133–

                                   5   49 after Kaiser failed to produce them earlier in the course of this litigation. On November 22,

                                   6   2017, Kaiser agreed that “[a]s part of its initial disclosures in this ERISA action, [Kaiser] will

                                   7   provide Plaintiff with all of the records and communications it possessed at the time it made the

                                   8   benefit decision, which will comprise the administrative record.” ECF No. 24. On November 29,

                                   9   2017, the Court ordered the parties to exchange initial disclosures by December 13, 2017. ECF

                                  10   No. 26. Despite this, Kaiser did not disclose K4133–49 by December 13, 2017, and further, Kaiser

                                  11   did not file K4133–49 as part of the administrative record when it first lodged the record on

                                  12   August 17, 2018. See ECF No. 42. Instead, Kaiser filed K4133–49 for the first time on September
Northern District of California
 United States District Court




                                  13   19, 2018, see ECF No. 54, after the Court asked for briefing to clarify the scope of the

                                  14   administrative record, ECF No. 49. In light of Kaiser’s failure to timely file K4133–49, the Court

                                  15   does not consider them. See Fed. R. Civ. P. 37.

                                  16   II.     FINDINGS OF FACT
                                  17           Put briefly, this case concerns Plaintiff’s daughter, a minor named A.M. who has a history

                                  18   of mental health issues starting around the time she was

                                  19                                           A.M. was hospitalized from the incidents and received

                                  20   treatment, such as psychotherapy, from Kaiser physicians. After several months of consulting with

                                  21   doctors who repeatedly recommended testing for                                           , A.M. was

                                  22   tested and diagnosed, and Kaiser physicians made a referral to therapy treatment at Easter Seals.

                                  23   Plaintiff declined this referral.

                                  24           To get A.M. help after one of A.M.’s last outbreaks, A.M.’s mother sent A.M. to an

                                  25

                                  26
                                       81 and were filed by Kaiser as Exhibits 7-C and 7-D when Kaiser initially filed the administrative
                                  27   record. See ECF No. 40. As such, the Court rejects Plaintiff’s objections and considers K4125–32
                                       as part of the administrative record.
                                  28                                                   5
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   involuntary residential psychiatric facility in Utah called Elevations RTC/Seven Stars for almost

                                   2   four months of treatment, including “experiential therapy” and “adventure activities.” Elevations

                                   3   RTC/Seven Stars was out-of-network and outside of the service area of Plaintiff’s Plan with

                                   4   Kaiser. After A.M.’s summer-long treatment, Plaintiff sought payment from Kaiser for the

                                   5   $68,825 that A.M.’s care at Elevations RTC/Seven Stars cost Plaintiff. Kaiser denied Plaintiff’s

                                   6   claim for reimbursement, and Plaintiff filed an appeal with Kaiser. Plaintiff then filed the instant

                                   7   lawsuit seeking a determination that Plaintiff’s claim is covered under the Plan and should have

                                   8   been paid by Kaiser. Kaiser maintains that it did not abuse its discretion by denying

                                   9   reimbursement. As this is a bench trial on the record, the Court makes the following factual

                                  10   findings. See Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 973 (9th Cir. 2006) (en banc)

                                  11   (directing district court’s to make all required findings of fact).4

                                  12       A. The Plan
Northern District of California
 United States District Court




                                  13           Plaintiff seeks coverage for A.M.’s residential mental health treatment at Elevations

                                  14   RTC/Seven Stars. A.M. was a covered dependent under Plaintiff’s Kaiser Plan. The Evidence of

                                  15   Coverage (“EOC” or the “Plan”) set forth the benefits under Plaintiff’s Plan as well as the process

                                  16   for obtaining covered services. K249–50. The Plan provides coverage as follows.

                                  17           1. Mental Health Services Coverage

                                  18           The Plan specifically provides coverage for mental health services:

                                  19           Mental Health Services:
                                  20           We cover Services specified in this “Mental Health Services” section only when the
                                               Services are for the diagnosis or treatment of Mental Disorders. A “Mental Disorder”
                                  21           is a mental health condition identified as a “mental disorder” in the Diagnostic and
                                               Statistical Manual of Mental Disorders, Fourth Edition, Text Revision (DSM) that
                                  22           results in clinically significant distress or impairment of mental, emotional, or
                                               behavioral functioning. We do not cover services for conditions that the DSM
                                  23
                                               identifies as something other than a “mental disorder.” For example, the DSM
                                  24           identifies relational problems as something other than a “mental disorder,” so we do
                                               not cover services (such as couples counseling or family counseling) for relational
                                  25           problems.

                                  26
                                  27
                                       4
                                         Many of the factual findings relate to Plaintiff’s minor daughter’s medical history, and for this
                                       reason, are sealed by the Court.
                                  28                                                       6
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1          “Mental Disorders” include the following conditions:
                                   2
                                               • Severe Mental Illness of a person of any age. “Severe Mental Illness” means the
                                   3          following mental disorders: schizophrenia, schizoaffective disorder, bipolar disorder
                                              (manic-depressive illness), major depressive disorders, panic disorder, obsessive-
                                   4          compulsive disorder, pervasive developmental disorder or autism, anorexia nervosa,
                                              or bulimia nervosa[.]
                                   5

                                   6          • A Serious Emotional Disturbance of a child under age 18. A “Serious Emotional
                                              Disturbance” of a child under age 18 means a condition identified as a “mental
                                   7          disorder” in the DSM, other than a primary substance use disorder or developmental
                                              disorder, that results in behavior inappropriate to the child’s age according to
                                   8          expected developmental norms, if the child also meets at least one of the following
                                              three criteria:
                                   9

                                  10                  ♦ as a result of the mental disorder, (1) the child has substantial impairment
                                                      in at least two of the following areas: self-care, school functioning, family
                                  11                  relationships, or ability to function in the community; and (2) either (a) the
                                                      child is at risk of removal from the home or has already been removed from
                                  12                  the home, or (b) the mental disorder and impairments have been present for
Northern District of California
 United States District Court




                                                      more than six months or are likely to continue for more than one year without
                                  13
                                                      treatment[;]
                                  14
                                                      ♦ the child displays psychotic features, or risk of suicide or violence due to a
                                  15                  mental disorder[;]
                                  16                  ♦ the child meets special education eligibility requirements under Chapter
                                  17                  26.5 (commencing with Section 7570) of Division 7 of Title 1 of the
                                                      California Government Code[.]
                                  18   K214–15.
                                  19
                                              2. Service Area and Exceptions for “Emergency Services,” “Post-Stabilization
                                  20             Care,” and “Out-of-Area Urgent Care”

                                  21          The Plan covers care from “Plan Providers located in [the Plan’s] Service Area.” K183.

                                  22   The Plan defines “Service Area” by listing specific zip codes for counties in Northern California.

                                  23   K186–87. The Plan explains that members “must receive all covered care from Plan Providers

                                  24   inside our Service Area,” unless an exception applies. K183. Exceptions to the rule that members

                                  25   of the Plan must receive all covered care from Plan Providers inside the Service Area include:

                                  26   (1) “Emergency Services, Post-Stabilization Care, and Out-of-Area Urgent Care”; and (2)

                                  27   “Authorized referrals as described under ‘Getting a Referral.’” Id.

                                  28                                                     7
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1          With respect to the first exception, the Plan’s “Definitions” section included definitions for

                                   2   “Emergency Medical Condition” and “Emergency Services”:

                                   3          Emergency Medical Condition: A medical condition manifesting itself by acute
                                   4          symptoms of sufficient severity (including severe pain) such that a reasonable person
                                              would have believed that the absence of immediate medical attention would result in
                                   5          any of the following:

                                   6                 • Placing the person’s health (or, with respect to a pregnant woman, the
                                                     health of the woman or her unborn child) in serious jeopardy[;]
                                   7

                                   8                 • Serious impairment to bodily functions[;]

                                   9                 • Serious dysfunction of any bodily organ or part[.]

                                  10          A mental health condition is an Emergency Medical Condition when it meets the
                                              requirements of the paragraph above, or when the condition manifests itself by
                                  11
                                              acute symptoms of sufficient severity such that either of the following is true:
                                  12
Northern District of California




                                                     • The person is an immediate danger to himself or herself or to others[;]
 United States District Court




                                  13
                                                     • The person is immediately unable to provide for, or use, food, shelter, or
                                  14                 clothing, due to the mental disorder[.]
                                  15
                                              Emergency Services: All of the following with respect to an Emergency Medical
                                  16          Condition:

                                  17                 • A medical screening exam that is within the capability of the emergency
                                                     department of a hospital, including ancillary services (such as imaging and
                                  18                 laboratory Services) routinely available to the emergency department to
                                  19                 evaluate the Emergency Medical Condition[;]

                                  20                 • Within the capabilities of the staff and facilities available at the hospital,
                                                     Medically Necessary examination and treatment required to Stabilize the
                                  21                 patient (once your condition is Stabilized, Services you receive are Post
                                                     Stabilization Care and not Emergency Services)[.]
                                  22
                                       K184 (emphasis added). Under the Plan, the definitions for “Post-Stabilization” and “Out-of-Area
                                  23
                                       Urgent Care” were as follows:
                                  24

                                  25          Post-Stabilization Care: Medically Necessary Services related to your Emergency
                                              Medical Condition that you receive in a hospital (including the Emergency
                                  26          Department) after your treating physician determines that this condition is Stabilized.

                                  27

                                  28                                                    8
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                               Out-of-Area Urgent Care: Medically Necessary Services to prevent serious
                                   1           deterioration of your (or your unborn child’s) health resulting from an unforeseen
                                   2           illness, unforeseen injury, or unforeseen complication of an existing condition
                                               (including pregnancy) if all of the following are true:
                                   3
                                                      • You are temporarily outside our Service Area[;]
                                   4                  • A reasonable person would have believed that your (or your unborn child’s)
                                                      health would seriously deteriorate if you delayed treatment until you returned
                                   5
                                                      to our Service Area[.]
                                   6   K185–86. Further, the Plan defined “Medically Necessary” as:
                                   7
                                               Medically Necessary: A Service is Medically Necessary if it is medically
                                   8           appropriate and required to prevent, diagnose, or treat your condition or clinical
                                               symptoms in accord with generally accepted professional standards of practice that
                                   9           are consistent with a standard of care in the medical community.
                                  10   K185.
                                  11           With respect to the second exception, for “authorized referrals,” the Plan provided that
                                  12   members must obtain a referral from an in-network physician for specialist treatment before
Northern District of California
 United States District Court




                                  13   obtaining the specialist treatment, or the specialist treatment would not be covered under the Plan.
                                  14   K194–95.
                                  15           Finally, the Plan provided for out-of-network care if the covered Service is “not available
                                  16   at a particular Plan Facility.” K198.
                                  17      B. A.M.’s Medical History
                                  18           A detailed description of A.M.’s medical and mental health history that led Plaintiff to
                                  19   send A.M. to Elevations RTC/Seven Stars follows.
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     9
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                             10
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                             11
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                             12
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                             14
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                             15
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                             16
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16          In a letter for Kaiser’s “Level One Appeals,” Plaintiff and her husband wrote that “[i]n

                                  17   March 2016, at the suggestion of the discharge staff at St. Mary’s Hospital in San Francisco, we

                                  18   started to review programs that had a better chance of helping [A.M.]. With the help of an

                                  19   education consultant, we found programs that matched A.M.’s needs. Seven Stars (Elevations

                                  20   RTC) in Utah was the perfect match.” K618. Kaiser says this fact was important because “by

                                  21   Plaintiff’s own admission their decision to send [A.M.] to Seven Stars was made before [A.M.]

                                  22   was evaluated for or diagnosed with        .” Kaiser Br. 14.

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   17
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8          On April 7, 2016, A.M. finally underwent           testing at Kaiser’s        Center.

                                   9   K3964–69. A.M. was diagnosed with                               . K2758; K3965. On April 13,

                                  10   2016, Kaiser’s         Center issued a report by Dr. Crawford that detailed the assessment and

                                  11   recommended treatment options. K4049–68. The report stated that “[A.M.] and her family were

                                  12   referred to the Pediatric Development Disabilities Office (PDDO) for case management in regards
Northern District of California
 United States District Court




                                  13   to services offered through Kaiser Permanente. A specific request for intensive behavioral

                                  14   interventions was made. It is suggested that a behavioral specialist develop a behavior

                                  15   management program for use at home to help her parents manage her behavior. The PDDO will

                                  16   determine what services [A.M.] needs to best maximize her success.” K4065.

                                  17          7.                           April 15, 2016 Hospitalization

                                  18
                                  19

                                  20

                                  21

                                  22                                                                           on April 15, 2016, A.M.

                                  23   was transferred and hospitalized at St. Helena Hospital Center for Behavioral Health until April

                                  24   23, 2016, when, as discussed below, she was released and transported to Elevations RTC/Seven

                                  25   Stars. K619; K917.

                                  26
                                  27

                                  28                                                   18
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                              8. Plaintiff Declines Kaiser’s Referral for Adaptive Behavior Assessment
                                   1             System/Behavioral Health Treatment Assessment and Services at Easter Seals
                                   2          Near the same time as A.M.’s April 15, 2016               hospitalization, Kaiser proceeded
                                   3   to authorize the treatment for A.M. in connection with her         evaluation and sent letters
                                   4   regarding available resources. K4075; K4103 (listing resources such as the “Regional Center of
                                   5   the East Bay,” “San Jose Kaiser Permanent Child and Adolescent Psychiatry Services, and
                                   6   “Parents Helping Parents, Inc.”). One of the specific treatment options was a request for four
                                   7   months of Adaptive Behavior Assessment System (“ABA”)7 (also referred to as a Behavioral
                                   8   Health Treatment assessment) and related ABA/Behavioral Health Treatment services at a place
                                   9   called Easter Seals. K4075; K4078–80. This request was approved on April 18, 2016. Id. Upon
                                  10   learning of A.M.’s April 15, 2016 hospitalization, Kaiser’s psychiatry team (including Dr.
                                  11   Abrams) contacted Kaiser’s           Center to see if the ABA/Behavioral Health Treatment
                                  12   services could “be expedited given the severity of [A.M.’s] recent psychiatric admissions which
Northern District of California
 United States District Court




                                  13   have been due to                                             .” K4083. Kaiser also contacted Easter
                                  14   Seals: “The child psychiatry team was asking me if ABA[/Behavioral Health Treatment] services
                                  15   can be expedited due to                                           . . . . Can someone please update
                                  16   me on timeline for a[n] assessment or if there are any ways we can help support the client and
                                  17   family within the assessment period.” Id.
                                  18          Easter Seals contacted Plaintiff to schedule the intake appointment, but it appeared to them
                                  19   that Plaintiff was not interested in Easter Seals treatment. K4086. On April 21, 2016, Easter Seals
                                  20   reported back to Kaiser: “I reached out to the above client[’]s family to schedule an intake
                                  21   appointment. Mom advised us that they want to hold off on services because they are working with
                                  22   a steps program. I advised mom that once they are ready to start services that she will need to
                                  23   reach back out to you to send us a new referral.” Id. (emphasis added).
                                  24

                                  25   7
                                         Kaiser documents define “ABA” as an assessment that “measures the functional skills of
                                  26   individuals from birth to adulthood necessary for daily living, focusing on what they do without
                                       help from others and whether they do them when it is needed. Adaptive behavior scores measure
                                  27   whether an individual performs the correct behavior or skill when it is needed, which is very
                                       different from just saying that someone knows how to perform a behavior.” K4062.
                                  28                                                   19
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1           On April 21, 2018, Kaiser contacted Plaintiff and left a voicemail requesting a call back to

                                   2   confirm whether she was declining the ABA/Behavioral Health Treatment services from Easter

                                   3   Seals. K4089. On April 22, 2016, Kaiser records indicated: “CM spoke with Theresa Abra[ms]

                                   4   from Child Psychiatry and she requested to gain comfirmation [sic] from mother declining ABA

                                   5   services. CM and Child psych will continue to reach out to mother to confirm if she is declining

                                   6   ABA or interested in ABA services. CM emailed [Easter Seals] requesting to keep referral open

                                   7   until further confirmation.” K4092. On April 22, 2016, Kaiser learned from Plaintiff that she was

                                   8   declining the Easter Seals treatment: “received notification from Child Psych team stating the

                                   9   mother confirmed the client will be moving to Utah for out of state placement. CM emailed

                                  10   [Easter Seals] requesting referral closure.” K4095.

                                  11           9. Plaintiff Pursues Treatment at Elevation RTC/Seven Stars Program

                                  12           The record reflects that Plaintiff declined ABA/Behavioral Health Treatment services
Northern District of California
 United States District Court




                                  13   treatment at Easter Seals to pursue treatment for her daughter at Elevations RTC/Seven Stars. On

                                  14   April 23, 2016, a private driver brought A.M. to the Elevations RTC/Seven Stars Program from

                                  15   the hospital at which A.M. had been held for over a week. K619; K648. Elevations RTC/Seven

                                  16   Stars is outside of Kaiser’s network. Further, Elevations RTC/Seven Stars is located in Syracuse,

                                  17   Utah, which is outside of the Northern California service area of Plaintiff’s Plan. See K186–87.

                                  18           A.M. stayed at Elevations RTC/Seven Stars from April 23, 2016 through August 12, 2016.

                                  19   K612.

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    20
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13           During her time at Elevations RTC/Seven Stars, A.M. received therapy and participated in

                                  14   outdoor activities such as hiking, climbing, backpacking, and geocaching. K996–97. By August,

                                  15   A.M. was responding positively to the treatment. On August 8, 2016, Elevations RTC/Seven Stars

                                  16   staff wrote in an observational summary:

                                  17           This was a great week for [A.M.]. She did more climbs than she’s ever done and was
                                  18           very excited about it. [A.M.] knew that it was her last week so she was trying to get
                                               as much done as possible before she left the program. She also wrote all the staff a
                                  19           personal letter to thank them for all their hard work.

                                  20   K927. On August 12, 2016, A.M. was discharged:

                                  21           [A.M.] made a strong level of progress over her time at Seven Stars. Though her
                                               progress was slow, she was able to use her new found interest in experiential therapy
                                  22
                                               and adventure activities to motivate herself in other aspects of programming
                                  23           including academics. [A.M.] slowly began to show the emotional regulation and
                                               internal motivation to be able to be successful in a longer term, next-step therapeutic
                                  24           environment. Her parents, with the help of their educational consultant, investigated
                                               programs that were designed for students requiring the level of support, both
                                  25           academically and behaviorally, for [A.M.].
                                  26   K936.
                                  27

                                  28                                                     21
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           C. Plaintiff Seeks Reimbursement of Elevations RTC/Seven Stars Program Treatment
                                   1
                                               Plaintiff claims that the total bill for the Elevations RTC/Seven Stars care is $68,825. Plt.
                                   2
                                       Br. at 19.
                                   3
                                               1. Initial Reimbursement Requests
                                   4
                                               In August of 2016, Elevations RTC/Seven Stars began submitting claims to Kaiser for
                                   5
                                       reimbursement. See, e.g., K1202; K1226; K1260; K1271; K1317.
                                   6
                                               Kaiser denied the requests to pay for A.M.’s treatment at the Elevations RTC/Seven Stars
                                   7
                                       program on the basis that “the medical service, supplies, and/or equipment you received were not
                                   8
                                       prescribed/authorized by your Plan physician, Services, supplies, and/or equipment not authorized
                                   9
                                       by a Plan physician are not payable by Kaiser Foundation Health Plan.” K863; K1192–97;
                                  10
                                       K1200–1201; K1229–34; K1250–54; K1274–79; K1282–83; K1286–91; K1307–12.
                                  11
                                               2. Plaintiff Appeals
                                  12
Northern District of California




                                               On February 6, 2017, Plaintiff filed an appeal of Kaiser’s denial, which was received by
 United States District Court




                                  13
                                       Kaiser on February 8, 2017. K612–25. Plaintiff and her husband effectively made three arguments
                                  14
                                       in the appeal for why they believed that A.M.’s stay at Elevations RTC/Seven Stars should be
                                  15
                                       covered under the Plan. They argued that (1) Elevations RTC/Seven Stars was an “emergency
                                  16
                                       service”; (2) Elevations RTC/Seven Stars was “out-of-area urgent care”; and (3) the treatment
                                  17
                                       A.M. received at Elevations RTC/Seven Stars was not available in Kaiser’s network and pursuant
                                  18
                                       to Plaintiff’s Plan, “[w]hen a service is covered but not available at a particular Plan Facility,
                                  19
                                       Kaiser will make it available at another facility.” Id.8 On February 28, 2017, Kaiser noted in its
                                  20
                                       own records that Plaintiff’s appeal would be submitted “to DLH for processing.” K1210.
                                  21
                                               On March 13, 2017, Plaintiff also filed a second appeal, which Kaiser acknowledged that it
                                  22
                                       had received on March 17, 2017. K2029. However, Kaiser disputes whether Plaintiff’s Plan even
                                  23
                                       provided for two levels of appeals. See Kaiser Resp. at 4 (“But Plaintiff’s health plan provided for
                                  24

                                  25   8
                                        Elevations RTC/Seven Stars also disputed Kaiser’s benefit determinations, as Kaiser
                                  26   acknowledged in a letter dated February 14, 2017. K1261. In that same letter, Kaiser wrote to
                                       Elevations RTC/Seven Stars that “[i]f all necessary information has been included, your dispute
                                  27   will be promptly considered and you will be informed of our decision within forty-five (45)
                                       working days from the day we received it.” Id.
                                  28                                                   22
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   one level of appeal, not two.”). Under the section titled “Post-Service Claims and Appeals,” the

                                   2   Plan states: “This [ ] section explains how to file a claim for payment or reimbursement for

                                   3   Services that you have already received.” K232. The Plan sets out how to submit an “initial

                                   4   claim,” and then how to appeal “a denial of an initial claim.” K232–35. “If we did not decide fully

                                   5   in your favor and you want to appeal our decision, you may submit your appeal.” K234. The Court

                                   6   agrees that nothing in the Plan specifically provides for a two-level appeal process. Additionally,

                                   7   in her trial brief, Plaintiff cites to several documents that she states are related to her second appeal

                                   8   of Kaiser’s benefits determination with regards to Elevations RTC/Seven Stars. See Plt. Br. at 17–

                                   9   18 (citing K580; K555; K566). As discussed above, however, these documents are documents that

                                  10   Kaiser produced concerning claims submitted by a different facility, Uplift Family Services

                                  11   (formerly EMQ FamiliesFirst) for services at Uplift that occurred on April 14, 2016. See Kaiser

                                  12   Resp. at 4–5; see also K580; K555; K566. Therefore, these documents are not relevant to the
Northern District of California
 United States District Court




                                  13   benefits determination for A.M.’s stay at Elevations RTC/Seven Stars from April 23, 2016 to

                                  14   August 12, 2016.

                                  15          On March 15, 2017, Kaiser noted in its records that it received via mail the “AOR,” or

                                  16   “Statement of Authorized Representative.” K2020. On March 15, 2017, Kaiser also noted in its

                                  17   records that the appeal would be submitted “to DLH for processing.” K1210. On April 13, 2017,

                                  18   Kaiser wrote to Plaintiff requesting that she submit “[a]ll the medical records from the out of Plan

                                  19   facility for [A.M.].” K4125. “If I do not receive the information from you by April 19, 2017, a

                                  20   decision will be made based solely on the information available to us at the time of the review.”

                                  21   Id. Kaiser states that the appeals were consolidated. See Kaiser Resp. at 5. However, it is not

                                  22   immediately clear from the document that Kaiser cites whether that occurred. See K2020–23.

                                  23          Plaintiff claims that Kaiser did not respond to the level one appeal. Plt. Br. at 12. However,

                                  24   a review of the administrative record reveals that on April 20, 2017, Kaiser wrote in a letter to

                                  25   Plaintiff titled “Post-Service Claim Decision Notice”:

                                  26          Thank you for contacting us on February 8, 2017 to request the following: For Kaiser
                                  27          Permanente to pay for [A.M.]’s out of Plan psychiatric treatment.

                                  28                                                      23
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                               We carefully reviewed your records and other relevant information to come to our
                                   1           decision and we are denying your request. We do want you to understand why we
                                   2           came to this decision and have explained it below.

                                   3           Your request for payment of expenses you incurred with out-of-Plan providers has
                                               been denied because self-referred, non-emergent, out-of-Plan care is not a covered
                                   4           Health Plan benefit.
                                   5   M276; K4127. The letter then referred to the “Getting a Referral” section of Plaintiff’s Plan, and
                                   6   explained that “[a]lthough members may choose to receive care from providers not associated
                                   7   with the Plan, they must do so at their own expense if we do not authorize it. Since the service
                                   8   your daughter received in Utah was not authorized by us, the cost of this service remains your
                                   9   financial responsibility.” Id.
                                  10   III.    CONCLUSIONS OF LAW
                                  11           The Court makes the following conclusions of law based on the preceding findings of fact.
                                  12           A. Standard of Review
Northern District of California
 United States District Court




                                  13           As an initial matter, the parties dispute what standard of review the Court should apply to
                                  14   reviewing the administrator’s decision to deny reimbursement. For the reasons given below, the
                                  15   Court applies an abuse of discretion standard of review that takes in account Kaiser’s conflict of
                                  16   interest and possible procedural error.
                                  17           The default standard of review applicable to a plan administrator’s decision to deny
                                  18   benefits is de novo. See Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); see also
                                  19   Abatie, 458 F.3d at 963. However, if the plan unambiguously gives the plan administrator
                                  20   discretion to determine a plan participant’s eligibility for benefits, then the standard of review
                                  21   shifts to abuse of discretion. Abatie, 458 F.3d at 963. Here, there is no dispute between the parties
                                  22   that the Plan confers discretionary authority to Kaiser; therefore, the abuse of discretion review
                                  23   applies. See Plt. Br. at 24; Kaiser Br. at 5.
                                  24           In reviewing for an abuse of discretion, an ERISA plan administrator’s decision “will not
                                  25   be disturbed if reasonable.” Conkright v. Frommert, 559 U.S. 506, 521 (2010) (internal quotation
                                  26   marks omitted). This reasonableness standard requires deference to the administrator’s benefits
                                  27   decision unless it is “(1) illogical, (2) implausible, or (3) without support in inferences that may be
                                  28                                                     24
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   drawn from the facts on the record.” Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666,

                                   2   676 (9th Cir.2011) (internal quotation marks omitted); see also Tapley v. Locals 302 & 612 of Int’l

                                   3   Union of Operating Eng’rs–Emp’rs Constr. Indus. Ret. Plan, 728 F.3d 1134, 1139 (9th Cir.2013)

                                   4   (The Ninth Circuit “equate[s] the abuse of discretion standard with arbitrary and capricious

                                   5   review”). Under this standard, the defendant’s interpretation of the plan language “is entitled to a

                                   6   high level of deference and will not be disturbed unless it is not grounded on any reasonable

                                   7   basis.” Tapley, 728 F.3d at 1139 (internal quotation marks omitted).

                                   8          Although Plaintiff agrees that because the Plan conferred discretionary authority on Kaiser,

                                   9   and the abuse of discretion standard of review would normally apply, Plaintiff argues that the

                                  10   abuse of discretion review should be heightened or even switched entirely to de novo review

                                  11   because of (1) Kaiser’s inherent conflict of interest and (2) Kaiser’s failure to follow its procedural

                                  12   guidelines under the Plan. ECF No. 39 at 13-16. The Court addresses each argument in turn.
Northern District of California
 United States District Court




                                  13          1. Effect of a Conflict of Interest
                                  14          Plaintiff argues first that a structural conflict of interest exists because Kaiser is both the

                                  15   plan administrator and funding source. Plt. Br. at 14–13. When the “insurer acts as both funding

                                  16   source and administrator[,]” there is a structural conflict of interest that “must be weighed as a

                                  17   factor in determining whether there is an abuse of discretion.” Salomaa, 642 F.3d at 1139 (internal

                                  18   quotations marks omitted); see also Abatie, 458 F.3d at 965. The Court agrees with Kaiser,

                                  19   however, that this conflict is merely a factor and does not transform the standard of review from

                                  20   abuse of discretion to de novo. Kaiser Br. at 2; see Metro. Life Ins. Co. v. Glenn, 554 U.S. 105,

                                  21   115 (2008) (stating that a conflict does not imply “a change in the standard of review, say, from

                                  22   deferential to de novo review.”).

                                  23          Moreover, a court may view the decision of a conflicted administrator with a low level of

                                  24   skepticism “if a structural conflict of interest is unaccompanied, for example, by any evidence of

                                  25   malice, of self-dealing, or of a parsimonious claims-granting history.” See Abatie, 458 F.3d at 968.

                                  26   Here, Plaintiff does not assert that the structural conflict of interest is accompanied by any

                                  27   evidence of malice, of self-dealing, or of a parsimonious claims-granting history. Further, the

                                  28                                                     25
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   Court’s own review finds that the record is devoid of any evidence of malice, self-dealing or a

                                   2   parsimonious claims-granting history, and of any evidence that Kaiser’s inherent conflict played

                                   3   any role in Kaiser’s decision to deny the claim. Therefore, the Court reviews Kaiser’s decision

                                   4   with only a low level of skepticism.

                                   5          2. Effect of a Procedural Irregularity
                                   6          Plaintiff argues second that the Court should shift the standard of review to de novo

                                   7   because Kaiser failed to follow its procedural guidelines. In the ordinary situation, procedural

                                   8   errors are a matter to be weighed in deciding whether an administrator’s decision was an abuse of

                                   9   discretion. Abatie, 458 F.3d at 971; see also Gatti v. Reliance Standard Life Ins. Co., 415 F.3d

                                  10   978, 985 (9th Cir. 2005) (holding that an administrator who violates procedural requirements

                                  11   under ERISA usually will not be subject to a different standard of judicial review). If, however,

                                  12   “an administrator engages in wholesale and flagrant violations of the procedural requirements of
Northern District of California
 United States District Court




                                  13   ERISA, and thus acts in utter disregard of the underlying purpose of the plan as well,” de novo

                                  14   review applies. Abatie, 458 F.3d at 971–74.

                                  15          Plaintiff argues that Kaiser failed to follow its own procedural guidelines under the Plan,

                                  16   including that Kaiser “failed to timely respond to Plaintiff’s appeals;” that “Kaiser construed the

                                  17   Plan provisions in conflict with the plain language of the Plan that states that emergency care is

                                  18   covered even when provided by an out-of-network provider;” and that Kaiser “failed to comply

                                  19   with clear Plan provisions by disallowing coverage even though no in-network facility existed.”

                                  20   ECF No. 39 at 15.

                                  21          However, except for failing to timely respond to Plaintiff’s appeals, the Court finds no

                                  22   evidence in the record of the failures of which Plaintiff complains. As is discussed further below

                                  23   in Section III.B., the record demonstrates that the care A.M. received from Elevations RTC/Seven

                                  24   Stars was not “emergency care.” The record also reflects that A.M. was offered Adaptive Behavior

                                  25   Assessment System /Behavioral Health Treatment services at Easter Seals, but Plaintiff rejected

                                  26   that care and did not properly ascertain that no in-network facility existed or seek a referral from

                                  27   Kaiser for treatment at Elevations RTC/Seven Stars before sending her daughter there.

                                  28                                                     26
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1          The Court turns to Plaintiff’s argument that Kaiser did not timely respond to Plaintiff’s

                                   2   appeals. Plaintiff insists that Kaiser had to respond to any appeal within 30 days because,

                                   3   according to Plaintiff, the Plan allowed for two levels of appeals. See Plt. Br. at 19 (citing 29 CFR

                                   4   § 2560.503-1(i)(2)(iii)(A)). However, as the Court discussed above, the record reflects that the

                                   5   Plan set out a process for only one level of appeal. See K232–35. Therefore, according to 29 CFR

                                   6   § 2560.503-1(i)(2)(iii)(A), which governs the timeline for plans that provide for one level of

                                   7   appeal, Kaiser had 60 days to respond to the appeal. Pursuant to 29 CFR § 2560.503-1(i)(1)(i),

                                   8   Kaiser could obtain an extension of up to 60 additional days if it determined that an extension of

                                   9   time for processing was required due to special circumstances and gave written notice of the

                                  10   extension prior to the termination of the initial 60-day period. In light of this, Kaiser’s response to

                                  11   Plaintiff’s one level appeal would be timely as long as Kaiser responded within 60 days or

                                  12   provided written notice and requested an extension of no more than 60 additional days, and then
Northern District of California
 United States District Court




                                  13   responded within the time of that requested extension.

                                  14          The record reflects that Plaintiff appealed the denial on February 6, 2017, and Kaiser

                                  15   received the appeal on February 8, 2017. K612–25.9 On March 13, 2017, although not provided

                                  16   for by the Plan, Plaintiff also filed a second appeal, which Kaiser acknowledged it had received on

                                  17   March 17, 2017. K2029. On April 13, 2017, Kaiser wrote to Plaintiff requesting that she submit

                                  18   “[a]ll the medical records from the out of Plan facility for [A.M.].” K4125. “If I do not receive the

                                  19   information from you by April 19, 2017, a decision will be made based solely on the information

                                  20   available to us at the time of the review.” Id. Kaiser denied Plaintiff’s request for reimbursement

                                  21   on April 20, 2017. M276; K4127.

                                  22          Based on the record available and the timeline described above, the time between February

                                  23   6, 2017, when Plaintiff first appealed to Kaiser, and April 20, 2017, when Kaiser denied Plaintiff’s

                                  24   request for reimbursement, constitutes two-and-a-half months—or 73 days. Pursuant to 29 CFR

                                  25   § 2560.503-1(i)(2)(iii)(A), Kaiser had 60 days to respond to Plaintiff’s appeal. Therefore, Kaiser’s

                                  26
                                  27
                                       9
                                        Elevations RTC/Seven Stars also disputed Kaiser’s benefit determinations, as Kaiser
                                       acknowledged in a letter dated February 14, 2017. K1261.
                                  28                                                  27
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   response was, at most, 13 days late.

                                   2             The Court concludes that Kaiser’s 13-day delay in responding does not constitute a

                                   3   wholesale and flagrant violation of the procedural requirements of ERISA requiring de novo

                                   4   review. See Abatie, 458 F.3d at 972. Instead, any such error looks more like a “procedural

                                   5   irregularity” that should only be “weighed in deciding whether an administrator’s decision was an

                                   6   abuse of discretion.” Abatie, 458 F.3d at 971–72.

                                   7             The Court’s determination is supported by the Ninth Circuit’s decision in Gatti. In Gatti,

                                   8   the Ninth Circuit held “that violations of the time limits established in 29 C.F.R. § 2560.503–1(h)

                                   9   are insufficient to alter the standard of review” from abuse of discretion. 415 F.3d at 982. In Gatti,

                                  10   the Ninth Circuit reversed a district court’s application of de novo review based on a defendant

                                  11   administrator’s 279-day delay in processing a request for administrative review. Id. at 981, 985. In

                                  12   Abatie, the Ninth Circuit reiterated the holding from Gatti when it stated “[w]e have recently held
Northern District of California
 United States District Court




                                  13   that an administrator’s failure to comply with such procedural requirements ordinarily does not

                                  14   alter the standard of review.” 458 F.3d at 971 (citing Gatti, 415 F.3d at 985). Thus, if the Ninth

                                  15   Circuit found that a 279-day was a procedural violation that did not alter the abuse of discretion

                                  16   standard of review, certainly the 13-day delay in the instant case does not alter the standard of

                                  17   review.

                                  18             Another court similarly found that a five-month delay did not constitute a wholesale and

                                  19   flagrant violation of the procedural requirements of ERISA requiring de novo review. See Otto v.

                                  20   Emp. Ret. Income Plan – Hourly West, No. LA CV14-05426 JAK (PLAx), 2015 WL 12516690, at

                                  21   *15–16 (C.D. Cal. Mar. 13, 2015) (citing Gatti, 415 F.3d at 981, 985). There, the district court

                                  22   specifically found that the defendant’s “unexplained five-month delay in responding was a

                                  23   procedural violation, but it was not so egregious as to warrant the application of de novo review”

                                  24   See id. at *16 (emphasis added). As compared to the defendant’s five-month delay in Otto,

                                  25   Kaiser’s 13-day delay is more timely. Moreover, the record reflects that Kaiser’s delay was not

                                  26   completely unexplained; Kaiser was in communication with Plaintiff throughout the appeals

                                  27   process, requested further documentation, and provided a determination within two-and-a-half-

                                  28                                                      28
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   months. Therefore, in light of the case law above, the Court concludes that Kaiser’s 13-day late

                                   2   response does not constitute a wholesale and flagrant violation of the procedural requirements of

                                   3   ERISA, and thus does not require de novo review.

                                   4           Thus, taking into account Kaiser’s conflict of interest and procedural delay, the Court

                                   5   applies the abuse of discretion standard of review. However, the Court notes that it would come to

                                   6   the same conclusions below under a de novo standard of review.

                                   7           B. Kaiser Did Not Abuse Its Discretion
                                   8           The main question for the Court is whether Kaiser abused its discretion by denying

                                   9   reimbursement for the treatment A.M. received at Elevations RTC/Seven Stars.

                                  10           In rejecting Plaintiff’s request for payment of expenses at Elevations RTC/Seven Stars,

                                  11   Kaiser stated “Your request for payment of expenses you incurred with out-of-Plan providers has

                                  12   been denied because self-referred, non-emergent, out-of-Plan care is not a covered Health Plan
Northern District of California
 United States District Court




                                  13   benefit.” M276; K4127. As in her appeal to Kaiser, Plaintiff argues in her opening brief to the

                                  14   Court that A.M.’s stay at Elevations RTC/Seven Stars is covered for three different reasons: (1)

                                  15   Elevations RTC/Seven Stars was an “emergency service” under the Plan; (2) Elevations

                                  16   RTC/Seven Stars was “out-of-area urgent care,” and (3) the treatment A.M. received at Elevations

                                  17   RTC/Seven Stars was not available in Kaiser’s network.10 Plt. Br. at 16–17. However, Plaintiff

                                  18   concedes in her responsive brief that (2) the “out-of-area urgent care” coverage does not apply.

                                  19

                                  20
                                       10
                                          Plaintiff also briefly argues that Kaiser’s denial reveals that “Kaiser is discriminating against
                                       medically-necessary mental health care.” Plt. Br. at 18 (citing Danny P. v. Catholic Health
                                  21   Initiatives, 891 F.3d 1155 (9th Cir. 2018)). However, Plaintiff raised this argument for the first
                                       time in her opening trial brief and did not assert discrimination in her Complaint. See ECF No. 1;
                                  22   see also, e.g., Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000) (“Because
                                       [plaintiffs] raised the disparate impact theory of liability for the first time at summary judgment,
                                  23   the district court did not err when it did not allow them to proceed on it.”); Fairfax Portfolio, LLC
                                       v. Owen Corning Insulating Sys., LLC, 2012 WL 124849, at *6 (D. Kan. Jan. 17, 2012) (“Having
                                  24   concluded that summary judgment must be denied, the court has concerns, however, with whether
                                       the parties can proceed to trial on this ‘constructive holdover’ theory. . . . [P]laintiff cannot assert a
                                  25   cause of action not raised in the complaint.”); Klein v. Boeing Co., 847 F. Supp. 838, 844 (W.D.
                                       Wash. 1994) (“[Plaintiff] never asserted this claim prior to his opposition to [defendant’s] motion
                                  26   for summary judgment, nor has he moved to amend his complaint to add such a claim. Thus, this
                                       claim is not properly before the court” on plaintiff’s motion for partial summary judgment).
                                  27   Moreover, Plaintiff points to no evidence in the record demonstrating discrimination. Therefore,
                                       the Court does not consider this argument further.
                                  28                                                      29
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   See Plt. Resp. at 7.

                                   2           The Court considers each of these arguments in turn,11 and concludes that Kaiser did not

                                   3   abuse its discretion. The Court also finds that it would reach the same conclusion if it reviewed the

                                   4   administrator’s decision de novo.

                                   5           1. A.M.’s Stay at Elevations RTC/Seven Stars Was Not an Emergency Service
                                   6           Plaintiff argues first that A.M.’s stay at Elevations RTC/Seven Stars was an out-of-

                                   7   network “emergency service” that was covered by the Plan. Plt. Br. at 16. The Court disagrees

                                   8   with Plaintiff and finds that Kaiser was reasonable in determining that A.M.’s stay at Elevations

                                   9   RTC/Seven Stars was not an “emergency service” covered by the Plan. Therefore, Kaiser did not

                                  10   abuse its discretion.

                                  11           Under the Plan, out-of-network care may be covered if it is for “Emergency Services.”

                                  12   K183. The Plan defines “Emergency Services” as (1) medically necessary treatment required to
Northern District of California
 United States District Court




                                  13   (2) stabilize the patient. K184. “Medically necessary” is defined as “medically appropriate

                                  14   [service] . . . required to prevent, diagnose, or treat your condition or clinical symptoms in accord

                                  15   with generally accepted professional standards of practice that are consistent with a standard of

                                  16   care in the medical community.” K185. “Stabilize” is defined as medical treatment of the

                                  17   “Emergency Medical Condition” “that is necessary to assure” that the patient will not suffer

                                  18   “material deterioration during the transfer of the person from the facility.” K188. An “Emergency

                                  19

                                  20
                                       11
                                          Kaiser responds to each of these arguments based on the Plan’s language and the administrative
                                       record. See Kaiser Br. at 17–20. However, Kaiser also makes the additional argument that under
                                  21   California law, a minor patient cannot be involuntarily committed unless expressly authorized by
                                       statute that sets forth specific procedural requirements that must be met before a minor can be
                                  22   committed. See id. at 5–7; Kaiser Resp. at 7–8. For instance, Kaiser asserts that only a peace
                                       officer or professional designated by the county can make the required factual findings to support
                                  23   involuntary commitment. Kaiser Resp. at 7. Kaiser argues this determination was not made in
                                       A.M.’s case. Id. at 7–8. Kaiser also argues that under California law, a minor child can only be
                                  24   committed in a health facility designated by the county, but that Elevations RTC/Seven Stars is
                                       not approved by any county in California. Id. Therefore, according to Kaiser, under California
                                  25   law, A.M. could not have been involuntarily committed at Elevations RTC/Seven Stars. Id. at 8.
                                       The significance of this argument is not clear. Moreover, Plaintiff explains that this argument “is
                                  26   not relevant to the issues in this case, for Kaiser does not even attempt to argue that Elevations did
                                       not comply with all applicable regulatory and statutory law.” Plt. Resp. at 4–5. Regardless,
                                  27   because the Court finds that Kaiser did not abuse its discretion in denying coverage based on the
                                       Plan’s language and the administrative record, the Court need not address this argument.
                                  28                                                       30
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   Medical Condition” can include a “mental health condition” if, among other reasons, “[t]he person

                                   2   is an immediate danger to himself or herself or to others.” K184.

                                   3          Plaintiff argues that the care at Elevations RTC/Seven Stars “was clearly for an emergency.

                                   4   A.M. was transported by the police to a hospital and then transferred to Elevations for further

                                   5   emergency care. As soon as she was stabilized, she was released to out-patient care, which A.M.

                                   6   received from in-network providers.” Plt. Br. at 17 (emphasis added). In her responsive brief,

                                   7   Plaintiff emphasizes that A.M. was found to be a danger to herself and others, and required

                                   8   emergency services, specifically residential mental health treatment. Plt. Resp. at 6.

                                   9          Kaiser responds that A.M.’s treatment at Elevations RTC/Seven Stars was not an

                                  10   emergency service. In particular, Kaiser emphasizes that the treatment at Elevations RTC/Seven

                                  11   Stars was not medical treatment needed to “stabilize” A.M. to ensure that she would not suffer a

                                  12   “material deterioration during the transfer [ ] from the facility.” See Kaiser Br. at 18; K188.
Northern District of California
 United States District Court




                                  13   Instead, Plaintiff “planned to have [A.M.] admitted to the program—completing lengthy

                                  14   paperwork for the program before her admission.” Kaiser Br. at 18. On April 23, 2016, a private

                                  15   driver brought A.M. to the Elevations RTC/Seven Stars Program from the hospital. K648. Kaiser

                                  16   also argues that A.M.’s “treatment at Seven Stars—which involved therapy and wilderness

                                  17   activities—was not performed by emergency departments, was not the type of services

                                  18   performance by emergency departments, and was not intended to stabilize [A.M.] for release from

                                  19   an emergency department.” Kaiser Br. at 18. Further, “as [A.M.]’s records from Seven Stars show,

                                  20   the program was not emergency treatment. [A.M.] was living in an unsupervised dormitory with

                                  21   other teenagers and engaged in wilderness and social activities.” Id.; see also K742 (discussing

                                  22   hiking activities and dorm); K760 (discussing camping); K832 (discussing school and classroom);

                                  23   K845 (discussing hiking).

                                  24          Based on the record, the Court agrees with Kaiser and finds that Kaiser did not abuse its

                                  25   discretion by interpreting the Plan language for “emergency services” to not cover A.M.’s

                                  26   treatment at Elevations RTC/Seven Stars. See Harlick v. Blue Shield of California, 686 F.3d 699,

                                  27   708 (9th Cir. 2012) (“An ERISA plan is a contract that we interpret ‘in an ordinary and popular

                                  28                                                     31
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   sense as would a [person] of average intelligence and experience.’” (citation omitted)). First, the

                                   2   Court finds that Kaiser’s determination that the treatment at Elevations RTC/Seven Stars was not

                                   3   intended to stabilize A.M. for release from an emergency department as required under the Plan

                                   4   language was reasonable. The Plan’s definition of “stabilize” is limited to medical treatment of an

                                   5   emergency medical condition “necessary to assure” that the patient will not suffer “material

                                   6   deterioration during the transfer of the person from the facility.” K188. Here, the record reflects

                                   7   that A.M. was struggling with mental health issues for months. Plaintiff argues that A.M.’s stay at

                                   8   Elevations RTC/Seven Stars was “emergency,” but her trial brief relies on events that predate

                                   9   A.M.’s April 23, 2016 travel to the program, including the events that led to A.M.’s

                                  10   hospitalization on April 15, 2016, over a week before she was transported to Elevations

                                  11   RTC/Seven Stars on April 23, 2016. See K619; K917; see also, e.g., Harp v. Kaiser Found.

                                  12   Health Plan, Inc., 133 F. Supp. 3d 1248, 1262 (D. Or. 2015) (finding administrator’s
Northern District of California
 United States District Court




                                  13   determination reasonable where “nothing in the Administrative Record establishe[d] that

                                  14   Plaintiff’s condition needed urgent treatment to prevent ‘serious deterioration’ of her health”).

                                  15          Moreover, the fact that Plaintiff’s decision to send A.M. to Elevations RTC/Seven Stars for

                                  16   therapy was planned well in advance and during a time when A.M. was not hospitalized

                                  17   undermines Plaintiff’s assertion that A.M.’s stay at the program was an “emergency.” Indeed, the

                                  18   record reflects, and Plaintiff admits in her appeal to Kaiser, that A.M.’s parents decided to have

                                  19   A.M. admitted to the Elevations RTC/Seven Stars program in March 2016, before A.M. was

                                  20   hospitalized on April 15, 2016 and before A.M. began the Elevations RTC/Seven Stars program

                                  21   on April 23, 2016. See K618; K648. Plaintiff also acknowledged in her appeal to Kaiser that

                                  22   Plaintiff spent time reviewing and applying for the Elevations RTC/Seven Stars program in March

                                  23   2016 after A.M. was discharged from the hospital in March 2016, and before A.M.’s April 15,

                                  24   2016 hospitalization. Plaintiff stated: “[A]t the suggestion of the discharge staff at St. Mary’s

                                  25   Hospital in San Francisco, we started to review programs that had a better chance of helping

                                  26   [A.M.]. With the help of an education consultant, we found programs that matched [A.M.]’s

                                  27   needs. Seven Stars (Elevations RTC) in Utah was the perfect match.” K618 (emphasis added).

                                  28                                                     32
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   This fact is important because it shows that Plaintiff made the decision to send A.M. to Elevations

                                   2   RTC/Seven Stars when A.M. was not hospitalized and not experiencing an immediate emergency.

                                   3   According to Plaintiff, the program reviewed A.M.’s application in advance and accepted A.M.

                                   4   into the program. Plaintiff wrote: Elevations RTC/Seven Stars “is specifically tailored to high

                                   5   functioning kids on                      . [Elevations RTC/Seven Stars] reviewed [A.M.]’s profile

                                   6   and agreed to take her into their program.” Id. (emphasis added).

                                   7          Additionally, the fact that Plaintiff enrolled A.M. at Elevations RTC/Seven Stars, and then

                                   8   paid a private driver to transport A.M. from the hospital where A.M. was held in California to the

                                   9   Utah program on April 23, 2016 also cuts against Plaintiff’s argument that treatment at Elevations

                                  10   RTC/Seven Stars was for an “emergency.” K648. As Kaiser aptly observes, if A.M. “required

                                  11   ‘emergency’ treatment, she would have obtained that treatment through continued stay at St.

                                  12   Helena’s Hospital [(on April 23, 2016)]—not a wilderness program 800 miles away in Utah.”
Northern District of California
 United States District Court




                                  13   Kaiser Resp. at 9; see K619; K917; see also, e.g., Harp, 133 F. Supp. 3d at 1262 (concluding that

                                  14   the administrator’s interpretation in excluding plaintiff’s claims was reasonable and stating that

                                  15   “the Court is sympathetic to Plaintiff’s circumstances in[ ]attempting to care for a newborn while

                                  16   in severe pain and while simultaneously being dissatisfied with the health services she was

                                  17   receiving from her Health Plan. Nonetheless, that does not mean that the treatment she obtained in

                                  18   Idaho was for an ‘unforeseen condition.’ In fact, it is obvious she went to Idaho [(from Oregon)] at

                                  19   least in part to treat the condition, making it known, not unforeseen”).

                                  20          Next, the Court finds that Kaiser’s determination that A.M.’s treatment at Elevations

                                  21   RTC/Seven Stars was not the type of services performed by emergency departments to be

                                  22   reasonable. See Tapley, 728 F.3d at 1139 (explaining that the administrator’s “interpretation of

                                  23   Plan language is entitled to a high level of deference and will not be disturbed unless it is “not

                                  24   grounded on any reasonable basis’” (emphasis omitted)). A.M. spent four months receiving

                                  25   treatment at the Elevations RTC/Seven Stars program in Utah. The record reflects that the

                                  26   treatment at Elevations RTC/Seven Stars consisted of wilderness and social activities as well as

                                  27   therapy designed to help A.M. with her mental health issues. See, e.g., K742; K765; K845. The

                                  28                                                     33
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   treatment included outdoor activities such as hiking, climbing, backpacking, and geocaching.

                                   2   K996–97. The Court finds it was reasonable for Kaiser to conclude that the four months of therapy

                                   3   provided by Elevations RTC/Seven Stars was not for an emergency service. See Harlick, 686 F.3d

                                   4   at 708 (stating that “we interpret” an ERISA plan “in an ordinary and popular sense as would a

                                   5   [person] of average intelligence and experience”).

                                   6          Therefore, having found reasonable Kaiser’s determination that the treatment at Elevations

                                   7   RTC/Seven Stars was not intended to stabilize A.M. for release from an emergency department

                                   8   and that A.M.’s treatment at Elevations RTC/Seven Stars was not the type of services performed

                                   9   by emergency departments, the Court concludes that Kaiser did not abuse its discretion in denying

                                  10   Plaintiff’s claim under the “emergency service” provision of the Plan. The Court notes that it

                                  11   would reach the same conclusion under a de novo standard of review.

                                  12          2. Elevations RTC/Seven Stars Was Not “Out-of-Area Urgent Care”
Northern District of California
 United States District Court




                                  13          Next, Plaintiff initially argued in her opening brief that A.M.’s stay at Elevations

                                  14   RTC/Seven Stars constituted out-of-area “urgent care” covered by the Plan. Plt. Br. at 16–17.

                                  15   Plaintiff stated in her opening trial brief: “the care also qualifies as urgent care because it was for

                                  16   medically necessary care that was needed on a ‘prompt’ basis. A.M. posed a clear, manifest

                                  17   danger to herself and others.” Id. at 17. However, Plaintiff concedes in her responsive brief that

                                  18   “Plaintiff agrees that the ‘out-of-area urgent care’ coverage does not apply.” See Plt. Resp. at 7

                                  19   (“Since the medical condition did not begin while A.M. was outside of the service area of the

                                  20   Plan, the ‘out-of-area urgent care’ coverage, (K0185), does not apply.”). Therefore, because

                                  21   Plaintiff concedes this issue, the Court need not consider it further.

                                  22          3. A.M.’s Stay at Elevations RTC/Seven Stars Was Not Covered Under the
                                                 Exception for Services that are Not Available In-Network
                                  23
                                              Finally, Plaintiff argues that even if A.M.’s stay at Elevations RTC/Seven Stars was not for
                                  24
                                       “emergency services” or “urgent care,” the treatment is covered by the Plan because the Plan also
                                  25
                                       provides coverage for medically necessary care that is not available in-network. Plt. Br. at 17.
                                  26
                                       Plaintiff maintains there was “no in-network facility that provided involuntary residential mental
                                  27

                                  28                                                      34
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   health treatment.” Id. Kaiser agrees that the Plan provides an exception for services that are not

                                   2   available in-network but argues that A.M.’s stay at Elevations RTC/Seven Stars was not covered

                                   3   by this exception. Kaiser Br. at 19. The Court finds that Kaiser’s determination was reasonable.

                                   4           First, the record is lacking in evidence that there was no provider in-network that could

                                   5   have treated A.M. Plaintiff cites only to two documents showing a search that Plaintiff conducted

                                   6   on Kaiser’s website to argue that Plaintiff could not find a provider in-network that could have

                                   7   treated A.M. See Plt. Br. at 17 (citing K613, K888–89). The search documents show a screenshot

                                   8   of a search on Kaiser’s website for “residential        ,” with the results that state “0 results found

                                   9   for residential       ,” and that “You can also: • Find our doctors. • Find medical facility

                                  10   locations. . . . • Learn how to get care away from home.” K888. The search documents also show a

                                  11   screenshot of a search for “Residential Boarding School Treatment Centers in California,” with

                                  12   results that state “[n]o matches for residential Boarding School Treatment Centers in California,”
Northern District of California
 United States District Court




                                  13   but that you can “try other Treatment Centers below,” including “TMS                   Therapy,” and

                                  14   “Lotus Place Recovery.” K889.

                                  15           The Court agrees with Kaiser that these search documents are irrelevant. See Kaiser Br. at

                                  16   19. The search was conducted and screenshotted on January 8, 2017, almost one year after A.M.’s

                                  17   treatment at Elevations RTC/Seven Stars began. See K888–89. Moreover, the search was based on

                                  18   a limited word search, and Plaintiff focused only on the terms “residential          ,” and

                                  19   “Residential Boarding School Treatment Centers in California.” Id. There is no evidence in the

                                  20   record that Plaintiff consulted with Kaiser to determine if A.M. could receive this treatment in-

                                  21   network. Additionally, the record demonstrates that Kaiser physicians were in the process of

                                  22   referring A.M. to ABA/Behavioral Health Treatment services at Easter Seals. See, e.g., K4075;

                                  23   K4078–80. Although this might not have been precisely the type of treatment Plaintiff wanted, it

                                  24   demonstrates that Kaiser was in the process of helping Plaintiff obtain longer term care for her

                                  25   daughter. See, e.g., Harp, 133 F. Supp. 3d at 1262 (finding no abuse of discretion and stating that

                                  26   “[w]hile other options which may have allowed [plaintiff] to receive care at Kaiser in Oregon were

                                  27   presumably less practical or palatable or more expensive, they likely existed. The Administrative

                                  28                                                      35
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   Record discloses that [p]laintiff went to Idaho because she needed help caring for[ ]her baby and

                                   2   she was unhappy with the care she received at Kaiser.”).

                                   3          Second, the Court also agrees with Kaiser that even if there were no in-network facilities

                                   4   that could have treated A.M., the Plan language required Plaintiff to confirm with Kaiser before

                                   5   A.M. began the treatment out-of-network and out-of-state; otherwise, the treatment would not be

                                   6   covered by Plaintiff’s Plan. See Kaiser Br. at 19; Kaiser Resp. at 10. In particular, the Plan

                                   7   provided an exception for care out of the service area when the member obtains an authorized

                                   8   referral from an in-network provider and approval from the Medical Group before the services are

                                   9   rendered. K183; K194–95. The record is devoid of any evidence that Plaintiff did either. Instead,

                                  10   the administrative record shows that Plaintiff elected in March 2016 to send A.M. to the out of

                                  11   state program on her own and made that decision before A.M. was hospitalized again in April

                                  12   2016 and ultimately sent to the program. See K618; see also, e.g., Harp, 133 F. Supp. 3d at 1262
Northern District of California
 United States District Court




                                  13   (“There is no evidence in the Administrative Record suggesting that Plaintiff consulted with her

                                  14   Kaiser pediatrician to make a determination that these visits were urgent in any way and could not

                                  15   wait until Plaintiff returned to Oregon.”).

                                  16          Plaintiff argues that she submitted a claim for the transfer to Elevations RTC/Seven Stars

                                  17   to Kaiser. Plt. Br. at 18 (citing K4095); Plt. Resp. at 6 (citing K1242). However, the Court finds

                                  18   that this argument by Plaintiff misstates the record. Document K4095 is an encounter record

                                  19   detailing a phone call between Plaintiff and Kaiser therapist Tawnee Russell. In the record,

                                  20   Tawnee Russell summarizes her interaction with Plaintiff: “CM received notification from Child

                                  21   Psych team stating that the mother confirmed the client will be moving to Utah for out of state

                                  22   placement. CM emailed [Easter Seals] requesting referral closure.” K4095. The Court agrees with

                                  23   Kaiser that this note simply memorializes the fact that Plaintiff declined the Easter Seals referral

                                  24   for therapy. It does not reflect that Plaintiff submitted a claim to get approval of Elevations

                                  25   RTC/Seven Stars treatment.

                                  26          Additionally, document K1242–43, is a computer screen print-out with multiple columns

                                  27   that reflects the cost for A.M.’s treatment from April 23, 2016 to April 30, 2016. See K1242–43.

                                  28                                                     36
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   1   However, the print-out does not indicate that Plaintiff sought pre-approval from Kaiser for

                                   2   Elevations RTC/Seven Stars treatment, nor does it reflect that Kaiser paid for the Elevations

                                   3   RTC/Seven Stars bill. Instead, the print-out states the “Rcpt date” was August 8, 2016, and only

                                   4   shows that the treatment charge was $4,480 and that Kaiser paid $0.00 for treatment at Elevations

                                   5   RTC/Seven Stars. See id. Therefore, the Court concludes that Plaintiff did not seek approval with

                                   6   Kaiser before A.M. began her treatment at Elevations RTC/Seven Stars. See, e.g., Harp, 133 F.

                                   7   Supp. 3d at 1264 (“Defendant reasonably interpreted the plan language in concluding that the

                                   8   claims for which Plaintiff sought payment were not reimbursable because they occurred out of the

                                   9   service area, were not pre-authorized, and were for treatment by non-participating providers at

                                  10   non-participating facilities for non-urgent conditions.”).

                                  11          In sum, the Court finds it was reasonable for Kaiser to conclude that A.M.’s stay at

                                  12   Elevations RTC/Seven Stars was not covered under the exception for services that are not
Northern District of California
 United States District Court




                                  13   available in-network. Therefore, Kaiser did not abuse its discretion. The Court also finds that it

                                  14   would reach the same conclusion under the de novo standard of review.

                                  15   IV.    CONCLUSION
                                  16          For the foregoing reasons, the Court finds that Kaiser did not abuse its discretion by
                                  17   denying reimbursement for A.M.’s treatment at Elevations RTC/Seven Stars.
                                  18   IT IS SO ORDERED.
                                  19   Dated: December 11, 2018
                                  20                                                    ______________________________________
                                  21                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     37
                                       Case No. 17-CV-04946-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
